Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 45, 50-57, 59, 61 and 63-74 are pending. 

Claims 55-57, 59, 63-66 and 70, are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 45, 50-54, 61, 67-69 and 71-74, drawn to a particular fluorescently labeled bioconjugate, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/926,037, filed October 25, 2019, is acknowledged. 
Rejection Withdrawn
The rejection of claim 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment.

The written description rejection of claims 45-54, 67 and 68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the claim amendment. 

The rejection of claims 45-48 and 50 under 35 U.S.C. 102 (a)(1) as being anticipated by Flor et al (ChemBiochem 15(2): 267-275, January 24, 2014; PTO 892) is withdrawn in view of the claim amendment. 
The rejection of claims 67 and 68 under 35 U.S.C. 103 as being unpatentable over Flor et al (ChemBiochem 15(2): 267-275, January 24, 2014; PTO 892) in view of US Patent No. 8,889,350 (issued November 18, 2014; PTO 892) is withdrawn in view of the amendment to claim 45.  The addition of the ‘350 patent does not cure the deficiency of Flor. 

New Ground of Objection and Rejection necessitated by Amendment filed November 29, 2022
Claim Objection
Claim 45 is objected to because of the following informality:  “the first polynucleotide…and the second polynucleotide” are inconsistent with the first single-stranded nucleic acid linker and the second single-stranded nucleic acid linker in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the substrate" in claim 45.  There is insufficient antecedent basis for this limitation in the claim. 
The recitation of “a portion attached to the substrate”, “a portion attached to the oligonucleotide-based fluorescent label”, and “at least one addition portion that is not (i) or (ii)” in claim 51 is indefinite and ambiguous because it is unclear if the “portion” is referring to a nucleic acid linker having different fluorescent labels and colorimetric enzymatic substrate attached to the linker or different nucleic acid linkers having a portion attached to fluorescent label, a portion attached to colorimetric enzymatic substrate, and a portion attached to something that is not substrate or fluorescent label.  Clarification is required. 
Claim 52 recites the limitation "second portion" in claim 51.  There is insufficient antecedent basis for this limitation in the claim.   Amending claim 52 to recite “…wherein (iii) the at least one additional portion attached to is an extension of …label.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45, 50, 53-54, 61, 67-69 and 71-74 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US20150344937 (Flor hereafter, published December 3, 2015; PTO 892). 
Regarding claims 45, 72, 73, Flor teaches a fluorescently labeled bioconjugate comprising an antibody conjugated to a first universal nucleic acid region and a plurality of different labeling constructs comprising a label and a second universal nucleic acid region that is complementary to the first nucleic acid region, see entire document, para. [0026] to [0027], [0059], [0061].  

    PNG
    media_image1.png
    402
    626
    media_image1.png
    Greyscale

Examples of antibody include IgY, IgG, IgM, IgA, IgD and IgE, and includes monoclonal antibodies, polyclonal antibodies, antibody fragments (Fab′, Fab, F(ab′).sub.2, single domain antibodies (DABs), Fv, scFv (single chain Fv), and the like, and chimeric antibodies, see para. [0049], [0080]. The first and second single-stranded nucleic acid linkers (wavy lines) are fully hybridized double stranded to form nucleic acid linker linking fluorescently labeled and antibody (heavy wavy lines for double stranded).  
Flor teaches the degree of labeling (DOL) ranges from 3 to 15 per oligo: fluorophore, which overlaps the claimed range of from 1 to 11, see para. [0060].  
Regarding claim 50, Flor teaches the fluorescently labeled bioconjugate can be used to label a cell, see para. [0121], [0123], for flow cytometry, see para. [0123] or may be used in numerous applications including, for example, Quantitative Flow Cytometry (QFC), spectral compensation for polychromatic flow cytometry, reference standards for Quality Control (QC) of cytometric instrumentation (i.e. alignment or calibration), single cell mass cytometry (CyTOF), microscopy, and Enzyme-Linked ImmunoSorbent Assays (ELISA). Microscopy applications include, for example, singleplex or multiplex Quantitative ImmunoCytoChemistry (Q-ICC) or ImmunoHistoChemistry (Q-IHC), see para. [0022], [0038], [0039]. 
Regarding claim 61, Flor teaches composition (see para. [0023], [0042]) comprising the reference oligonucleotide-based fluorescent label conjugated antibody above wherein the first and second complementary stranded nucleic acid linkers are entirely double stranded when hybridized to each other, see Fig 4A above. 
Regarding claims 67 and 69, Flor teaches a kit comprising the fluorescently labeled conjugated antibody and instructions for use, see para. [0042], which can be used to specifically label a cell, see para. [0044], [0045].
Regarding claim 68, Flor teaches the kit comprises additional reagents, e.g., titrated population of labeled oligospheres in separate containers in the kit.  
Regarding claims 71, 74, Flor teaches the nucleic acid linkers sequences are between 6 to 60, 8 to 50, 10 to 40, 10 to 20, 12 to 24, or 20 to 30 nucleotides in length, which is within the claimed range of from 10 to 75.  Non-limiting examples of such sequences include the sequences of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, or SEQ ID NO: 10, and their respective complementary sequences. The oligonucleotides may comprise natural bases (A, T/U, G, and C) and/or non-natural bases (e.g., peptide nucleic acids (PNAs), locked nucleic acids (LNAs), iso-nucleotides), see para. [0025].
Claims 53-54 are included because Flor teaches It is generally desirable to use oligonucleotides that have low reactivity with unmatched oligo sequences, high melting temperature, and stable and robust hybridization activity. It may also be desirable to use oligonucleotides that form hairpin structures. Preferably, oligos will not hybridize to other nucleic acids in the sample during a reaction, see para. [0025].  
Thus, the reference teachings anticipate the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 45, 50-54, 61, 67-69 and 71-74 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 51-64, 67 and 68 of copending Application No. 17/544,608.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims 45, 50-54, 61, 67-69 and 71-74 are anticipated by copending claims.  The independent claims in the present application subject to this rejection (claims 45 and 74) are drawn to a fluorescently labeled bioconjugate comprising: an antibody or antigen-binding fragment conjugated to an oligonucleotide-based fluorescent label, the antibody or antigen-binding fragment comprising a first linker that comprises a first single-stranded nucleic acid linker, and the oligonucleotide-based fluorescent label comprising a second linker that comprises a second single-stranded nucleic acid linker, such that the first polynucleotide and the second polynucleotide are complementary; wherein at least a portion of the first single-stranded nucleic acid linker is hybridized to and at least a portion of the second single-stranded nucleic acid linker together form a link between the antibody or antigen-binding fragment and the oligonucleotide-based fluorescent label; and wherein the bioconjugate has a degree-of-labeling (DoL) by the oligonucleotide-based fluorescent label of from 1 to 11 generically whereas the copending claims 51 and 60 limited the nucleic acid linkers to a length of 74 nucleotides or fewer and comprises polyA, polyT, poly C or polyG sequences. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644